Citation Nr: 0703262	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-23 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.   
 
2.  Entitlement to an effective date earlier than February 9, 
2004, for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1979 to March 1985.  
He also had a period of service from March 1985 to October 
1988 that was found to be dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision which 
granted service connection and a 10 percent rating for 
tinnitus, effective February 9, 2004.  Service connection was 
also denied for a low back disability.  In May 2006, the 
veteran testified at a Travel Board hearing at the RO.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran did not specifically file a claim for service 
connection for tinnitus.  

2.  The RO subsequently granted service connection for 
tinnitus, effective February 9, 2004, the date such 
disability was first shown to be linked to service.  




CONCLUSION OF LAW

The criteria for an effective date earlier than February 9, 
2004, for service connection for tinnitus, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2003 (albeit 
with respect to claims for service connection for disorders 
other than the specific claim as to tinnitus currently on 
appeal) and a rating decision in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  As noted above, the veteran never 
specifically claimed service connection for tinnitus.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty to notify prior to the adjudication in the May 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

The law provides that the effective date for an award of 
service connection is the day following separation from 
active duty, or the day entitlement arose, if the claim is 
filed within the year after active duty.  When the claim is 
filed more than a year after active duty, the effective date 
for service connection will be the date of VA receipt of the 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be 
in writing and must identify the benefit sought.  38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 
377 (1999).  Treatment records by themselves do not 
constitute "informal claims" for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
While the VA should broadly interpret submissions from a 
veteran, it is not required to conjure up claims not 
specifically raised.  Brannon v. West, 12, Vet. App. 32 
(1998).  

The veteran had active service from March 1979 to March 1985.  
He also had a period of service from March 1985 to October 
1988 and was discharged under conditions other than 
honorable.  A July 2003 RO administrative decision found that 
the period of service from March 1985 to October 1988 was 
dishonorable for VA purposes.  

His service medical records do not specifically show 
complaints of or treatment for tinnitus or ringing in the 
ears.  Such records do show treatment for multiple bilateral 
ear problems including otitis media and otitis externa.  The 
service medical records also reported audiological results 
that were indicative of left ear hearing loss as defined by 
38 C.F.R. § 3.385.  

In August 1996, the veteran filed a claim for service 
connection for hearing impairment.  The claim was essentially 
abandoned.  

In December 1998, the veteran filed a claim for service 
connection for bilateral hearing loss.  

Post-service VA treatment records dated from January 2001 to 
August 2002 show treatment for multiple disorders, including 
complaints of tinnitus.  

A March 2001 VA clinic history and physical report noted, as 
to a review of systems, that the veteran reported that he had 
bilateral tinnitus as well as hearing loss.  The assessment 
referred to other disorders.  A September 2001 VA treatment 
entry noted that the veteran reported that he had 
intermittent tinnitus in both ears since boot camp during 
service.  The assessment referred to high frequency 
sensorineural hearing loss.  Tinnitus was not specifically 
diagnosed.  

In November 2002, the veteran filed another claim for service 
connection for hearing loss.  

Private and VA treatment records as well as treatment records 
from Elmendorf Air Force Base, dated from December 2002 to 
May 2003, show treatment for multiple disorders.  

A February 9, 2004 VA audiological examination report noted 
that the veteran reported decreased hearing since service.  
It was reported that tinnitus was reported as periodic 
ringing in both ears (greater in the left) since 1979.  The 
diagnoses were bilateral high frequency sensorineural hearing 
loss with the left greater than the right and periodic 
tinnitus (likely secondary to hearing loss).  

In March 2004, the RO granted service connection and a 10 
percent rating for tinnitus, effective February 9, 2004.  The 
RO noted that although tinnitus was not specifically claimed 
by the veteran, consideration was given to possible service 
connection for such disorder as it was found at the time of 
the February 9, 2004 VA audiological examination.  The RO 
indicated that February 9, 2004 was the date that the VA 
audiological examination documented the presence of tinnitus 
related to in-service noise exposure.  Service connection was 
also granted for left ear hearing loss, effective November 7, 
2002.  Service connection for right ear hearing loss was 
denied.  

A review of the claims file reveals that the veteran never 
claimed service connection for tinnitus.  The earliest 
indication in the record linking such disorder to service or 
a disorder of service origin was the February 9, 2004 VA 
audiological examination.  As tinnitus likely secondary to 
hearing loss was diagnosed at the time of the February 9, 
2004 VA audiological examination, the RO granted service 
connection tinnitus as of the date of the examination.  

There is no evidence of VA receipt of a writing that would 
constitute a claim, formal or informal, for service 
connection for tinnitus earlier than the February 9, 2004 VA 
audiological examination.  As this was years after the 
veteran's separation from service, service connection may be 
no earlier than February 9, 2004.

The veteran and his representative essentially assert that 
service connection should be effective from the date of his 
claim for service connection for hearing loss in 1998.  
However, the Board observes that the veteran did not request 
service connection for tinnitus on any prior occasions, 
including in 1998.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155.  The veteran did not indicate that 
he was seeking service connection for tinnitus on any 
occasion, the RO granted service connection for such disorder 
on February 9, 2004, on its own initiative.  

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first possible 
communication that could be considered to specify a claim for 
service connection for tinnitus was the February 9, 2004 VA 
audiological examination report.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The Board concludes that 
there is no entitlement to an earlier effective date for an 
award of service connection for tinnitus.  The law not the 
evidence, governs the outcome of this case, and as a matter 
of law, the claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  


ORDER

An earlier effective date for the grant of service connection 
for tinnitus is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for a low back disability.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran had active service from March 1979 to March 1985.  
He also had a period of service from March 1985 to October 
1988 and was discharged under conditions other than 
honorable.  A July 2003 RO administrative decision found that 
the period of service from March 1985 to October 1988 was 
dishonorable for VA purposes.  

The service medical records for the veteran's period of 
service from March 1979 to March 1985 show treatment for low 
back problems.  A July 1980 treatment entry noted that he 
complained of low back pain for two weeks.  He reported a 
history of back pain as a civilian that was treated by a 
chiropractor.  The assessment was muscle strain.  An August 
1980 entry also noted that the veteran complained of lower 
back pain.  The assessment was somewhat illegible, but 
appeared to refer to a normal exam.  An August 1981 entry 
indicated that the veteran complained of low back pain and 
related an assessment that included low back strain.  A 
February 1984 treatment entry noted that the veteran 
complained of low back pain for one day.  The assessment was 
muscle spasm/strain.  A February 1985 objective reenlistment 
examination report included a notation that the veteran's 
spine and other musculoskeletal systems were normal.  

The service medical records for the veteran's period of 
dishonorable service from March 1985 to October 1988 also 
show treatment for low back problems.  A December 1987 
treatment entry related an assessment of low back strain-
muscle.  A December 1987 consultation report related an 
assessment of low back pain.  

Post-service private and VA treatment records as well as 
records from Elmendorf Air Force Base, show treatment for 
variously diagnosed low back problems, for which a 
laminectomy, L4-5, was performed in 1991.  Such records also 
refer to an intercurrent back injury in 1998.  An October 
2003 VA treatment entry related an assessment that included 
status post herniated disk syndrome.  There was also 
testimony presented at the hearing before the Board to the 
effect that the veteran received workers' compensation 
benefits.  An attempt should be made to secure these records, 
which suggest that the veteran suffered a significant post-
service injury.

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion provided after a 
review of the entire claims folder, as to his claim for 
service connection for a low back disability.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, the 
claim shall be denied.

Accordingly, these issues are REMANDED for the following:  

1.  All private and VA treatment records 
not previously obtained should be 
requested for inclusion into the claims 
file.  Specific attention is directed to 
the records compiled in conjunction with 
the veteran's laminectomy, reported to 
have occurred in 1991.  

2.  Efforts should also be made to secure 
all records pertaining to the veteran's 
workers' compensation award.

3.  After the above development has been 
accomplished, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of his 
low back disability.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current low back disabilities.  Based 
on a review of historical records and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is as likely as not (50 percent or greater 
possibility) that any current low back 
disorder had its onset during the 
veteran's period of honorable service from 
March 1979 to March 1985.  It is also 
requested that, to the extent possible, 
the examiner distinguish between back 
disability resulting from post-service 
injuries or causes and any back disorder 
attributable to service.  If an opinion 
cannot be provided without resorting to 
mere speculation, it should be so stated.  

4.  Thereafter, the RO should review the 
veteran's claim for service connection for 
a low back disability.  If the claim is 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


